              Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES                               :

                                             :      CRIMINAL NO. 1:18-430

     v.                                      :        (JUDGE MANNION)

 SALLY A. BERRY,                             :

     Defendant                               :


                                    MEMORANDUM

I.        Background

          On April 20, 2020, defendant Sally A. Berry, an inmate serving her 38-

month aggregate federal sentence imposed by this court at the Federal

Prison Camp in Alderson, West Virginia, (“AFPC”), filed a letter Motion for

Immediate Release to Home Confinement pursuant to the First Step Act and

seemingly pursuant to the Coronavirus Aid, Relief, and Economic Security

Act, (“CARES Act”), §12003(b)(2), based on COVID-19.1 (Doc. 36). The



          1
       On October 2, 2019, the court imposed a 32-month prison sentence
on Berry after she pled guilty to wire fraud, in violation of 18 U.S.C. §1343,
and ordered that “this term shall run consecutive to the supervised release
revocation sentences imposed in Middle District of Pennsylvania cases
1:CR-12-254 and 1:CR-17-375.” (Doc. 27). The court then committed Berry
to the custody of the BOP and recommended that she serve her sentence at
AFPC.
          Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 2 of 13




motion could also be construed as one for compassionate release pursuant

to 18 U.S.C. §3582(c)(1)(A).2 Berry does not allege that there are presently

any cases of the COVID-19 virus at AFPC, but she nonetheless requests the

court to immediately release her to home confinement “[b]ecause of the

COVID-19, [her] age [63], and family heart problems.” Nor does Berry allege

that she has a heart problem or any other medical condition which may

render her more susceptible to complications if she contracts the virus. Berry

states that AFPC is an “open bay setting” and that if the virus presents at the

camp “[i]t will spread like wildfire.” Berry also states that she has served 17

months in prison and that she is eligible for home confinement under the FSA

on December 29, 2020. As such, Berry requests the court to immediately

order her released from AFPC to home confinement to serve the remainder

of her sentence as a “preventive measure to keep [her] safe” from COVID-

19.

      For the reasons set forth below, the court will construe Berry’s letter

motion as a petition for writ of habeas corpus pursuant to 28 U.S.C. §2241,




      2
       Since Berry is proceeding pro se, the court liberally construes her
letter motion as also seeking relief pursuant to the CARES Act as well as a
motion compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A).

                                      -2-
          Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 3 of 13




and it will transfer her case to the Southern District of West Virginia, where

jurisdiction properly arises.3

      Additionally, insofar as Berry intended her motion to be one for

compassionate release pursuant to 18 U.S.C. §3582(c)(1)(A), the court will

dismiss the motion without prejudice for lack of jurisdiction.



II.   Discussion

      No doubt that a habeas petition under §2241 is the proper vehicle for

an inmate to challenge “the fact or length of confinement”, Presser v.

Rodriguez, 411 U.S. 475, 494 (1973), or the “execution” of her confinement.

Woodall v. Fed. BOP, 432 F.3d 235, 241-42 (3d Cir. 2005). Further, the court

must look to the remedy requested by the inmate to determine if she is

seeking relief available in a habeas petition. “When a petitioner seeks

immediate release from custody, the ‘sole federal remedy’ lies in habeas

corpus.” Camacho Lopez v. Lowe, 2020 WL 1689874, *8 (M.D.Pa. April 7,

2020) (citing Presser, 411 U.S. at 500).



      3
       Even though the government has not yet responded to Berry’s motion,
the court will transfer her case to the Southern District of West Virginia to the
extent it is a 2241 habeas petition since jurisdiction over the petition is lacking
in this district. Also, insofar as Berry’s motion is one for compassionate
release pursuant to 18 U.S.C. §3582(c)(1)(A), the court can act sua sponte
to dismiss it based on lack of jurisdiction.
                                       -3-
       Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 4 of 13




      In Camacho Lopez, the petitioner was an ICE detainee subject to a

final removal order whose removal was set for March 30, 2020, but delayed

due to his COVID-19 diagnosis. The petitioner filed a §2241 habeas petition

seeking immediate release from confinement based on “the threat posed by

the COVID-19 viral pandemic.” The respondent argued that Camacho

Lopez’s petition should be construed as a civil rights action under 42 U.S.C.

§1983. The court found that “the extraordinary conditions of confinement”

“where the petitioner tested positive for and had been hospitalized by a

potentially deadly pandemic virus and claims that officials cannot properly

treat him---constitute the extreme case in which habeas relief might be

available.” Id. at 13. The court then concluded that based on the case’s

unique circumstances, “both the claim brought and the remedy sought are

cognizable in habeas corpus.” Id. The court found, however, that Camacho

Lopez’s continued detention in prison was proper and dismissed his habeas

petition. See also Verma v. Doll, Civil No. 4:20-14, (M.D.Pa. April 9, 2020)

(court found petitioner, an ICE detainee, “plainly seeks a habeas remedy”

where he requested immediate release from custody based on alleged

“constitutionally deficient conditions of confinement that threaten his life and

health” in light of the COVID-19 pandemic); Saillant v. Hoover, 2020 WL

1891854, *3 (M.D.Pa. April 16, 2020) (the court agreed with the conclusions


                                     -4-
      Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 5 of 13




of the courts in Verma and Camacho Lopez “finding that a claim based on

the COVID-19 pandemic [ ] is exactly the sort of ‘extreme case’ contemplated

in [Ali v. Gibson, 572 F.2d 971 (3d Cir. 1978)]” “in which a petitioner may

challenge the conditions of his confinement through a petition for writ of

habeas corpus.”).

     In the present case, as in Camacho Lopez, although Berry is not an

ICE detainee awaiting her removal, she similarly seeks immediate release

from BOP custody at AFPC since she believes her health is in imminent risk

at the prison if the COVID-19 virus presents at the prison, which “is

unequivocally a habeas remedy.” Id. (citation omitted). As the court in

Camacho Lopez explained, id. at 11 the term “execution” of a petitioner’s

sentence is broadly defined by the Third Circuit “to include such matters as

administration of parole, sentence computation, prison disciplinary

proceedings, prison transfers, and even ‘conditions’ generally.” (citing

Woodall, 432 F.3d at 241-44).

     In her motion, Berry clearly seeks relief that affects the execution of

her 38-month aggregate prison sentence since she requests the court alter

its terms which ordered her into BOP custody to serve her sentence and to

immediately release her to home confinement. Berry does not challenge the




                                   -5-
       Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 6 of 13




conditions of her confinement at AFPC and thus her motion is not a §1983

civil rights action.

      As noted, the court also construes Berry as claiming that due to the

threat that she may contract the COVID-19 virus at AFPC she qualifies to be

immediately released to home confinement based on the CARES Act and

pursuant to the FSA, 18 U.S.C. §3582(c)(1)(A). “As amended by the First

Step Act, 18 U.S.C. §3582(c)(1)(A) authorizes courts to modify a criminal

defendant’s sentence for ‘extraordinary and compelling reasons’ ‘upon

motion of the Director of the Bureau of Prisons’ or ‘upon motion of the

defendant after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant's

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.’” United States v.

Feiling, 2020 WL 1821457, *4 (E.D.Va. April 10, 2020). Thus, to the extent

that Berry’s motion is construed as seeking compassionate release, it would

be dismissed for lack of jurisdiction since Berry has not exhausted her

administrative remedies under §3582(c)(1)(A), “which requires that a

defendant seeking compassionate release present [her] application to the

BOP and then either (1) administratively appeal an adverse result if the BOP

does not agree that [her] sentence should be modified, or (2) wait for 30 days


                                    -6-
       Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 7 of 13




to pass.” United States v. Zukerman, 2020 WL 1659880, *2 (S.D.N.Y. April

3, 2020). See also United States v. Raia, 954 F.3d 594 (3d Cir. April 2, 2020).

      Secondly, Serfass has not demonstrated that “extraordinary and

compelling reasons” warrant a reduction of her sentence since she does not

state that she has any recognized medical condition putting her at a higher

risk if she contracts COVID-19, i.e., she has not alleged that she is at risk of

experiencing serious complications from COVID-19 due to any medical

conditions, and since she does not allege that there are any cases of the

virus currently at AFPC. See Zukerman, 2020 WL 1659880, *2 (“in order to

be entitled to relief under 18 U.S.C. §3582(c)(1)(A)(i), [Berry] must both meet

the exhaustion requirement and demonstrate that ‘extraordinary and

compelling reasons’ warrant a reduction of [her] sentence.”); Raia, 954 F.3d

594 (“The First Step Act empowers criminal defendants to request

compassionate release for ‘extraordinary and compelling reasons’” after the

defendant exhausts administrative remedies with the BOP.) (citing 18 U.S.C

§3582(c)(1)(A)(i)). The Third Circuit in Raia, id., also held that defendant’s

failure to comply with §3582(c)(1)(A)’s exhaustion requirement “presents a

glaring roadblock foreclosing compassionate release at this point.”

      Further, Berry does not allege any “catastrophic health consequences”

to make exhaustion futile or show that she could be unduly prejudiced if she


                                     -7-
       Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 8 of 13




had to wait to exhaust her administrative remedies with the BOP. See

Zukerman, 2020 WL 1659880, *3. Rather, she merely speculates that she

may be exposed to COVID-19 and that it will spread like “wildfire” if someone

at AFPC contracts the virus in the future.

      As the Third Circuit in Raia, 954 F.3d 594, explained, “the mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” (citation omitted). See also

Feiling, 2020 WL 1821457, *5 (“the Court agree[d] with the Third Circuit [in

Raia] and the district courts cited [in its decision] and will join them in holding

that the mere existence of COVID-19 among the prison population and an

inmate’s susceptibility to it do not justify waiver of the administrative

exhaustion requirement under §3582(c)(1)(A).”) (string citations omitted of

several cases finding that since defendant failed to exhaust his

administrative remedies with BOP, the Court does not possess authority to

grant relief under §3582(c)(1)(A)(i), even if based on COVID-19, and that

§3582(c)(1)(A) provided no authority to waive the exhaustion requirement).




                                       -8-
       Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 9 of 13




      Moreover, the Third Circuit in Raia, 954 F.3d 594, stated, ”[g]iven

BOP’s shared desire for a safe and healthy prison environment, we conclude

that strict compliance with §3582(c)(1)(A)’s exhaustion requirement takes on

added—and critical—importance.” See also Feiling, 2020 WL 1821457, *7

(“Because Defendant has failed to exhaust administrative remedies under

§3582(c)(1)(A), the Court lacks authority to grant a sentence modification

under that provision.”).

      Additionally, insofar as Berry is construed as relying on the CARES

Act, which was signed into law on March 27, 2020, as the basis for her

release to home confinement, such reliance is misplaced. Berry states that

she “will be required to serve 66 2/3% of [her] sentence” to qualify for home

confinement under the FSA.

      As the court in United States v. Sawicz, 2020 WL 1815851, *1

(E.D.N.Y. April 10, 2020), recently explained:

      [The] CARES Act expanded the maximum amount of time that a
      prisoner may spend in home confinement: “if the Attorney General
      finds that emergency conditions will materially affect the functioning of
      the [BOP], the Director of the Bureau may lengthen the maximum
      amount of time for which the Director is authorized to place a prisoner
      in home confinement ....” CARES Act §12003(b), Pub. L. No. 116-136,
      134 Stat. 281 (2020). Attorney General William Barr made the requisite
      “finding that emergency conditions are materially affecting the
      functioning of the Bureau of Prisons” on April 3, 2020, thereby
      triggering the BOP’s authority to expand the amount of time that a
      prisoner may spend in home confinement.


                                     -9-
      Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 10 of 13




     The determination of which inmates qualify for home confinement

under the CARES Act is with the BOP Director. See United States v. Doshi,

2020 WL 1527186, *1 (E.D.Mi. March 31, 2020) (The CARES Act

“temporarily permits the Attorney General to ‘lengthen the maximum amount

of time for which [it] is authorized to place a prisoner in home confinement’

under §3624(c)(2)”, and “the authority to make this determination is squarely

allocated to the Attorney General, under whose authority is the Bureau of

Prisons.”). In fact, the CARES Act “does not mandate home confinement for

any class of inmate.” Valenta v. Ortiz, 2020 WL 1814825, *1 (D.N.J. April 9,

2020).

     While the BOP has the authority to make this determination, sua

sponte, under the CARES Act, Feiling, 2020 WL 1821457, *6, Berry does

not indicate that she has requested a transfer to home confinement to the

warden at AFPC pursuant to the CARES Act. Nor does she indicate that she

is a vulnerable inmate who the BOP Director should consider for home

confinement under the Act. Thus, Berry does not claim to be part of the

“cohort of inmates who can be considered for home release” under the

CARES Act which includes “all at-risk inmates” at facilities “where [the BOP]

determine[s] that COVID-19 is materially affecting operations.” Id. (citing

Mem. from Att’y Gen. to Dir., BOP (Apr. 3, 2020)).


                                   - 10 -
      Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 11 of 13




      In short, the court agrees with my colleagues in this district who, to

date, have unanimously concluded that emergency petitions for release,

based on COVID19 are properly construed pursuant to 28 U.S.C. §2241. (In

addition to Camacho Lopez and Verma, see also Brown v. U.S. Dept of

Homeland Security, 3:20-cv-119; Umarbaev v. Warden, 1:20-cv-413;

Saillant, supra; and Thakker v. Doll, 1:20-cv-480.) I agree with my

colleague’s well reasoned analysis and join in their conclusion that 28 U.S.C

§2241 is the proper vehicle to proceed. Therefore, the court finds that Berry’s

motion should be construed as a §2241 habeas petition since she seeks

relief affecting how her sentence is executed, i.e., serving her sentence in

home confinement as opposed to confinement in prison to which she was

sentenced, and not a reduction or release from her sentence (i.e. a

compassionate release). See United States v. Serfass, 2020 WL 1874126

(M.D.Pa. April 15, 2020).

      A petitioner may seek §2241 relief only in the district in which she is in

custody. United States v. Figueroa, 349 F. App’x 727, 730 (3d Cir. 2009).

This Court has no jurisdiction over Berry’s habeas claims as she is not

detained within this district at the time of the filing of her motion. As such,

Berry must file her §2241 habeas petition in the U.S. District Court for the

Southern District of West Virginia since she is confined in prison in that


                                     - 11 -
       Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 12 of 13




district. Pursuant to 28 U.S.C. §2243, “[t]he writ, or order to show cause shall

be directed to the person having custody of the person detained. These

provisions contemplate a proceeding against some person who has the

immediate custody of the party detained, with the power to produce the body

of such party before the court or judge.” Rumsfeld v. Padilla, 542 U.S. 426,

434 (2004). Thus, for purposes of a habeas action, the petitioner’s custodian

is the warden of the institution holding the petitioner. Id. at 442. In the instant

case, the only appropriate respondent is the Warden at AFPC, where Berry

is currently confined.

       In light of the foregoing, the court will direct the clerk of court to docket

Berry’s Doc. 36 letter motion as an emergency §2241 habeas petition and to

assign it a separate civil number. The court will then direct the clerk of court

to transfer Berry’s habeas petition to the U.S. District Court for the Southern

District of West Virginia.



III.   Conclusion

       Berry’s letter Motion for Immediate Release to Home Confinement,

(Doc. 36), is construed as a petition for writ of habeas corpus pursuant to 28

U.S.C. §2241, and the clerk of court will be directed to docket Berry’s Doc.

36 motion as an emergency §2241 habeas petition and to assign it a civil


                                       - 12 -
            Case 1:18-cr-00430-MEM Document 37 Filed 04/27/20 Page 13 of 13




number. The clerk of court will then be directed to transfer Berry’s §2241

habeas petition to the U.S. District Court for the Southern District of West

Virginia District as the proper jurisdictional court.




                                           s/ Malachy E. Mannion _____
                                           MALACHY E. MANNION
                                           United States District Judge

Dated: April 27, 2020
18-430-01




                                        - 13 -
